Citation Nr: 0800688	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-34 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's compensation benefits on behalf of the appellant's 
minor child.



ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 2001 to April 
2002.  The appellant is his estranged spouse, who seeks 
apportionment of the veteran's disability compensation on 
behalf of her minor child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has previously established entitlement to 
service-connected disability compensation.  In September 
2004, the appellant filed a claim for apportionment of the 
veteran's disability compensation on behalf of her minor 
child.  She was advised to submit an Income and Expense 
statement, as well as official documentation showing that the 
minor child is the veteran's dependent.  The appellant's 
November 2004 income statement indicated that she received 
child support, but the court order is not of record.  The 
appellant did not submit official documentation of the 
child's birth showing the relationship to the veteran.  
Instead, she sent a letter from the naval hospital at which 
the child was born, which states that the appellant had a 
child there in June 2002.

The veteran was notified of this claim in October 2004 and 
was requested to submit an Income and Expense statement.  No 
documentation was received from the veteran.  In a special 
apportionment decision of January 2005, the RO denied an 
apportionment to the appellant.  The appellant perfected an 
appeal of this decision, however, it does not appear that the 
veteran was notified of the content of the appellant's VA 
Form 9, Substantive Appeal, as required under 38 C.F.R. 
§ 19.102.    

Based on these facts, additional development is required 
prior to appellate review of the apportionment claim.  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all 
contested claims procedures under 38 C.F.R. 
§§ 19.100, 19.101, 19.102 have been followed.  
Specifically, the veteran must be notified of 
the content of the appellant's Substantive 
Appeal and given the opportunity to respond 
thereto.  The veteran should be requested to 
submit an Income and Expense Statement.

2.  Request that the appellant submit a 
certified copy of the birth certificate or 
adoption order showing that the minor child is 
the veteran's dependent. Also request that she 
submit the court order showing child support 
information. 

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on appeal 
remains denied, the appellant and the veteran 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



